Case 3:20-cr-10088-BTM Document 15 Filed 06/17/20 PagelD.31 Page 1 of 2

AQ 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations En

UNITED STATES DISTRICT C
SOUTHERN DISTRICT OF CALIFOR

UNITED STATES OF AMERICA

 

 

 

 

   

 

 

V.
GABINO HERNANDEZ-FIGUEROA (1)

Case Number: 3:20-CR-10088-BTM

Federal Defenders
os Defendant’s Attorney
REGISTRATION NO. 53267-479

 

qo:
THE DEFENDANT:

admitted guilt to violation of allegation(s)No. - 2 of

L] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
2 Illegally re-entered the United States without authorization to re-enter

- Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change i in the defendant’s economic circumstances.

June 17,.2020

Date of Imposition of Sentence

 

UNITED STATES DISTRICT JUDGE.

 
Case 3:20-cr-10088-BTM Document 15 Filed 06/17/20 PagelD.32 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations |

 

DEFENDANT: GABINO HERNANDEZ-FIGUEROA (1) Judgment - Page 2 of 2
CASE NUMBER: 3:20-CR-10088-BTM

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served (85 days) —

 

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

[1 The defendant shall surrender to the United States Marshal for this district:
O at A.M. on
O as notified by the United States Marshal. .

 

qo The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Ol onor before
CL] asnotified by the United States Marshal.
[) as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on : to

‘at | , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL.

3:20-CR-10088-BTM

 
